MEMORANDUM **
Cesar Ponce Gonzalez and his wife Julia Aquino, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying their application for cancellation of removal.
Petitioners contend that the IJ erred in finding that Ponce-Gonzalez was ineligible for cancellation of removal because he failed to establish ten years of continuous physical presence in the United States.
We need not consider this contention because even if Ponce-Gonzalez satisfied the physical presence requirement, we lack jurisdiction to review the IJ’s unchallenged discretionary determination that Ponce-Gonzalez failed to meet the hardship requirement for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)©; Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.